DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 depends from claim 19 which is improper.  It is thought that claim 18 should be amended to depend from claim 17 instead.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (2007/0102946) in view of Clinthorne et al. (2003/0235265), Farag et al. (20020028418), and Mason et al. (2010/0068676).

Blackwell does not disclose the specific claimed types of dental equipment utilized in the dental care station.  The trailer is inherently capable of being moved and the location where a patient is treated is considered to be the “patient’s location”.
Blackwell et al. do not disclose a panoramic machine, a digital scanner and monitor, and certain specific steps for treatment of a dental patient.
Clinthorne et al. disclose a panoramic machine 10 (see Figure 1a) configured to obtain a 2D image (see the abstract) of a patient’s mouth.
Farag et al. disclose a digital scanner and monitor provided in the housing walls of the trailer which is configured to obtain a 3D image of a patient’s mouth and display the image on the monitor.  See the abstract and Figure 8.
Mason et al. discloses a method including the steps of obtaining a scan of a patient’s teeth 110, creating a digital model of the patient’s teeth based upon the scan 120, and creating a treatment plan 140 and providing a treatment strategy to the patient including identifying a treatment professional for initiation of the treatment plan 150.  Reference Figure 1.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to provide the dental care station of Blackwell et al. with a 2D image creating panoramic machine as taught by Clinthorne et al. in order to assess the condition of the teeth of a dental patient.  It would have also been obvious to provide the dental station of 
Examiner takes Official Notice that dental treatment is known in the orthodontic art to include applying an apparatus to a patient’s teeth to move the patient’s teeth.
Regarding claim 2, it would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to provide a treatment for a dental patient being treated in the dental care station of Blackwell, as thrice modified, involving application of an apparatus to a patient’s teeth to move the patient’s teeth because method of dental treatment is notoriously well known in the orthodontic art and the provision of such method in a mobile setting would involve no new or unexpected results.
Regarding claim 6, just as in a traditional stationary dental office, it would have been obvious to utilize the dental care station of Blackwell et al., as thrice modified, to 
treat multiple patient’s in the mobile trailer because such method of dental treatment is notoriously well known in the orthodontic art and the provision of such method in a mobile setting would involve no new or unexpected results.
Regarding claim 8, examiner takes Official Notice that sterilizing dental equipment is well known in the orthodontic art and such sterilizing equipment is known to be a machine supportable on a raised horizontal surface such as a desk or cabinet .  Accordingly, it would have 

Claims 3-5 is rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (2007/0102946) in view of Clinthorne et al. (2003/0235265), Farag et al. (20020028418), and Mason et al. (2010/0068676) as applied above to claim 2 and further in view of Torres (2013/0035655).
Blackwell et al., as four times modified, discloses the claimed invention except for the method step of scheduling periodic visits for the medical dental patient and moving the trailer to a location which is convenient to the patient.
Torres discloses a method of treating patients with mobile medical platforms including the step of moving the mobile medical platform to a location which is convenient to the patient (see the drawings sheet 2 of 4 and step 5) as well as storing medical records (see the abstract).
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to provide a method of providing dental care for the invention of Blackwell et al., as four times modified, to include scheduling dental patient’s visits, moving the trailer to a convenient location and storing medical records as taught by Torres as an effective way to treat dental patients who may have difficulty traveling to a stationary dental office.
Regarding claims 4-5, the step of obtaining additional 2D and 3D images and adjusting the apparatus based on the additional images is an obvious duplication of the step of obtaining .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (2007/0102946) in view of Clinthorne et al. (2003/0235265), Farag et al. (20020028418), and Mason et al. (2010/0068676) as applied above to claim 6 and further in view of Torres (2013/0035655).
Blackwell et al., as thrice modified, discloses the claimed invention except for the method step of scheduling periodic visits for storing medical records in a mobile medical setting.
Torres discloses a method of treating patients with mobile medical platforms including storing medical records (see the abstract).
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to provide a method of providing dental care for the invention of Blackwell et al., as thrice modified, to include storing medical records as taught by Torres because such method step involved in dental treatment is notoriously well known in the orthodontic art and the provision of such method in a mobile setting would involve no new or unexpected results.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (2007/0102946) in view of Clinthorne et al. (2003/0235265) and Farag et al. (20020028418).

Blackwell does not disclose the specific claimed types of dental equipment utilized in the dental care station.  The trailer is inherently capable of being moved and the location where a patient is treated is considered to be the “patient’s location”.
Blackwell et al. do not disclose a panoramic machine, a digital scanner and monitor, and certain specific steps for treatment of a dental patient.
Clinthorne et al. disclose a panoramic machine 10 (see Figure 1a) configured to obtain a 2D image (see the abstract) of a patient’s mouth.
Farag et al. disclose a digital scanner and monitor provided in the housing walls of the trailer which is configured to obtain a 3D image of a patient’s mouth and display the image on the monitor.  See the abstract and Figure 8.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to provide the dental care station of Blackwell et al. with a 2D image creating panoramic machine as taught by Clinthorne et al. in order to assess the condition of the teeth of a dental patient.  

Regarding claim 13, examiner takes Official Notice that sterilizing dental equipment is well known in the orthodontic art and such sterilizing equipment is known to be a machine supportable on a raised horizontal surface such as a desk or cabinet .  
Accordingly, it would have been obvious to include the step of sterilizing dental equipment by way of a sterilizing machine supported on a cabinet in the method of use of the dental care station of Blackwell et al., as twice modified, because the use of such a sterilizing machine in dental treatment is notoriously well known in the orthodontic art and the provision of such device in a mobile setting would involve no new or unexpected results

Claim 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (2007/0102946) in view of Clinthorne et al. (2003/0235265) and Farag et al. (20020028418) as applied above to claim 9 and further in view of Ohtsuka (2005/0179878).
Blackwell et al., as thrice modified, discloses the claimed invention except for the panoramic machine including a base, an upright station and a bracket.
Ohtsuka discloses a mounting arrangement for a medical machine including a base 24 secured to a floor, a stanchion 16 extending upwardly from the base and a bracket23 by which the stanchion is secured to a wall.  See Figure1.  Note the details of the bracket in annotated Figure 6 below.

    PNG
    media_image1.png
    739
    709
    media_image1.png
    Greyscale




It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to mount the panoramic machine of Blackwell et al., as twice modified, to be secured in place by way of a base secured to a floor, a stanchion extending upwardly from the base and a bracket constructed with two lateral members and two cross members by which the stanchion is secured to a wall of the mobile trailer, as taught by Ohtsuka in order to prevent the panoramic machine from being displaced and/or fall over creating a safety concern.

It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to construct the bracket of Blackwell et al., as thrice modified, from steel as is notoriously well known in the art because the use of such material in the construction of moderately heavy equipment securement brackets provides maximum strength and long-term dependable performance to prevent the moderately heavy equipment from being dislodged during use.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (2007/0102946) in view of Clinthorne et al. (2003/0235265) and Farag et al (20020028418) as applied above to claim 9 and further in view of Joshi et al. (2017/0027532.
Blackwell et al., as thrice modified, discloses the claimed invention except for the digital scanner being mounted on a wall of the trailer by a wall mount articulating bracket.
Joshi et al. disclose a dental x-ray/scanner machine which is mounted on a wall by a wall mount articulating bracket including base 164 and movable arms 163 (A-C).  See Figure 1.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to mount the digital scanner of Blackwell et al., as thrice modified, to a wall of the trailer by way of a housing and movable arms, as taught by Joshi et al., in order to be able to perform scans by moving the scanner towards the patient and then moving the scanner away from the patient when the scan is complete.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (2007/0102946) in view of Clinthorne et al. (2003/0235265) Farag et al (20020028418) and Joshi et al. (2017/0027532) as applied above to claim 18 and further in view of Aguirre et al. (2014/0035320).

Blackwell et al., as four times modified, discloses the claimed invention except for the digital scanner being further secured by way of an elastic cord and cleats.
Aguirre et al. disclose a conventional solution to a notoriously well known problem of shifting cargo/items in a mobile environment including the use of a bungee or “elastic” cord and cleats to secure cargo in a vehicle environment.  See paragraph [0036].
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to provide the mobile treatment system of Blackwell et al., as four times modified, to include an additional securemewnt device for the digital scanner in the form of an elastic cord and cleats, as taught by Aguirre et al. in order to prevent shifting thereof during movement of the transport vehicle.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brummel et al. disclose a housing 203 within a medical imaging trailer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664.  The examiner can normally be reached on Monday to Friday 7 AM-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        


Jdp
3/12/22